Title: From John Adams to Boston Patriot, 16 July 1811
From: Adams, John
To: Boston Patriot





Quincy, July 16, 1811.

    
    The Journal proceeds—November 18, 1782.—Returned Mr. Oswald’s Visit. He says Mr. Strachy, who sat out the 5th, did not reach London until the 10th. Couriers are three, four, or five days in going, according as the winds are.
    We went over the old ground, concerning the tories. He began to use arguments with me, to relax. I told him he must not think of that, but must bend all his thoughts to convince and persuade his court to give it up. That if the terms now before his court were not accepted, the whole negotiation would be broken off, and this court would probably be so angry with Mr. Jay and me that they would set their engines to work upon congress, get us recalled, and some others sent, who would do exactly as this court would have them. He said he thought that very probable.
    
    In another part of his conversation, he said, we should all have gold snuff boxes, set with diamonds; you will certainly have the picture.—I told him, no—I had dealt too freely with this court, I had not concealed from them any useful and necessary truth, although it was disagreeable. Indeed I neither expected nor desired any favors from them, nor would I accept any. I should not refuse any customary compliment of that sort, but it never had been nor would be offered to me. My fixed principles, never to be the tool of any man nor the partisan of any nation, would forever exclude me from the smiles and favors of courts.
        
    
    In another part of the conversation, I said, that when I was young and adicted to reading, I had heard about dancing on the points of metaphysical needles; but by mixing in the world, I had found the points of political needles finer and sharper than the metaphysical ones.
    
    I told him the story of Josiah Quincy’s conversation with lord Shelburne, in 1774, in which he pointed out to him the plan of carrying on the war, which has been pursued this year, by remaining inactive on land and cruising upon the coast to distress our trade.
    
    He said he had been contriving an artificial truce, since he found we were bound by treaty, not to agree to a separate truce. He had proposed to the ministry to give orders to their men of war and privateers, not to take any unarmed American vessels.
    
    I said to him, supposing the armed neutrality, should acknowledge American Independence by admitting Mr. Dana, who is now at Petersburg, with a commission for that purpose in his pocket, to subscribe the principles of their marine treaty? The king of Great Britain, could find no fault with it. He could never hereafter say, it was an affront or hostility; he had done it himself. Would not all neutral vessels have a right to go to America? and could not all American trade be carried on in neutral bottoms?
    I said to him that England would always be a country which would deserve much of the attention of America, independently of all considerations of blood, origin, language, morals, &c. merely as a commercial country, she would forever claim the respect of America, because a great part of our commerce would be with her, provided she came to her senses and made peace with us, without any points in the treaty, that should ferment in the minds of the people. If the people should think themselves unjustly treated, they would never be easy, and they were so situated as to be able to hurt any power. The fisheries, the Mississippi, the tories, were points that would rankle, and that nation that should offend our people in any of them, would sooner or later feel the consequences.
    
    Mr. Jay, Mr. Le Couteulx and Mr. Grand, came in. Mr. Grand says there is a great fermentation in England, and that they talk of uniting lord North and Mr. Fox, in administration.—Duke of Portland to come in, and Keppel to go out. But this is wild. You are afraid, said Mr. Oswald to–day, of being made the tools of the powers of Europe. Indeed I am, says I. What powers? said he. All of them, said I. It is obvious that all the powers of Europe will be continually manœuvering with us, to work us into their real or imaginary balances of power. They will all wish to make of us a make weight candle, when they are weighing out their pounds. Indeed it is not surprising, for we shall very often, if not always, be able to turn the scale.—But I think it ought to be our rule not to meddle, and that of all the powers of Europe, not to desire us, or perhaps even to permit us to interfere, if they can help it.
        
        
    
    I beg of you, said Oswald, to get out of your head the idea that we shall disturb you. What? said I, do you yourself believe that your ministers, governors, and even nation, will not wish to get use of your side, in any future war?—Damn the governors, said he. No. We will take off their heads, if they do an improper thing towards you. Thank you, for your good will, said I, which I feel to be sincere—but nations do not feel as you and I do. Your nation, when it gets a little refreshed from the fatigues of the war, when men and money are become plenty, and allies at hand, will not feel as it does now. We never can be such damn’d sots, says he, as to think of differing again with you. Why, said I, in truth I have never been able to comprehend the reason why you ever thought of differing with us.
        
    
    1782, November 19, Tuesday.—In the morning Mr. Jay called and took me with him in his carriage to Versailles. We waited on the comte de Vergennes and dined with him in company with all the foreign ministers and others, to the number of forty–four or five.
    Mr. Berkenrode, the Dutch ambassador, told me that he thought we should see something very singular in England; the conflicts of parties and contentions for the ministry, were such that he did not know where they would end. It was thought that lord Shelburne could not support himself without a union with lord North or Mr. Fox; and that the choice of either would determine the intentions of the court and parliament.
    
    Mr. Brantzen, the other Dutch ambassador, told me that they had began the negotiations on their part, but were as yet very far assunder, but hoped they should approach nearer in a little time. Both Brantzin and Berkenrode asked me how we advanced? I told them Mr. Oswald was waiting for a courier, in answer to his of the fifth, which arrived the tenth. I told them both that we should not be behind hand of them—that if it was once said that France, Spain and Holland were ready, the British ministry would not hesitate upon any points between us that remained. They both said they believed we should find less difficulty to arrange our affairs with England, than any of the others would.
    The Swedish minister went to a gentleman and asked him to introduce him to Mr. Jay and me, which he did. The minister told us he had been here since 1766.
    The same ministers are here from Russia, Denmark, and Sardinia, whom I knew here formerly.
    
    Mr. Jay made his compliment to Comte D’Aranda, who invited him to come and see him and dine with him.
    I see, by a long conversation at table with the baron de Linden that he has an inclination to go to America—yet he modestly gives place to Mr. Van Berckel.
    
    The marquis de la Fayette took leave of the king to–day, in his American uniform and sword. He told me that the comte de Vergennes told him the day before, that Mr. de Rayneval was gone to England, and that he did not think the English so sincere as he wished for a speedy peace. He wished it himself, but could not see a prospect of it suddenly, &c.
    In returning, I asked Mr. Jay what he thought of the king of Great Britain’s sending an ambassador to congress? After Mr. Oswald’s commission he might do it, and congress must receive him. Jay said, do you think with me upon that point too? If I were the king of Great  Britain I would send a minister, in the highest character; he should be an ambassador extraordinary, and I would accredit him, to our dear and beloved friends; and I would instruct that minister to treat congress with as high respect as any crowned head in Europe.
    But, said I, he ought to be well instructed too, in other points, viz. never to hint or to suffer a hint against the treaties with France and Holland; never to admit the idea of our failing in our public faith or national honor; and farther, never to interfere in our parties, general or particular; with our internal policy, or particular governments; and to warn our people not to let the French ministers do it. If the Britons should strike with us, I would agree with you, after the terms are signed, to advise to the measure. If I were the king of Great Britain I would give orders to all my ambassadors, at the neutral courts, to announce to those courts the Independence of America; that I had acknowledged it, and given a commission under the great seal, to treat with the ministers of the United States of America; that I recommended to those courts to follow the example, and open negotiations with the said United States; that I recommend to those neutral states to send their vessels freely to, and receive vessels freely from all the ports of the United States. I would send the earl of Effingham, ambassador to congress, instructed to assure them that I would do them my best offices to secure to them the fisheries, their extent to the Mississippi and the navigation of that river; that I would favor all their negotiations in Europe, upon their own plan of making commercial treaties with all nations; that I would interpose my good offices with the barbary states to procure them Mediterranean passes, &c.
    November 20th, Wednesday.—The journal proceeds.—Dr. Franklin came, and we fell into conversation. From one thing to another we came to politics. I told him that it seemed uncertain whether Shelburne could hold his ground without leaning upon lord North on one hand, or Fox on the other; that if he joined North, or North and Co. should come in, they would go upon a contracted system, and would join people at this court, to deprive us of the Mississippi and the fisheries, &c. If Fox came in or joined Shelburne, they would go upon a liberal and manly system. And this was the only chance they had. No nation had ever brought itself into such a labyrinth; perplexed with the demands of Holland, Spain, France and America, their funds were failing, and the money undertaken to be furnished was not found. Franklin said that the bank came in aid, and he learned that large sums of scrip were lodged there. In this situation, said I, they have no chance, but to set up America very high; and if I were king of Great Britain, I would take that tone. I would send the first duke of the kingdom ambassador to congress, and would negotiate in their favor at all the Neutral courts, &c. I would give the strongest assurances to congress of support in the fisheries, the Mississippi, &c. and would compensate the tories, myself.
        
    
    I asked what could be the policy of this court in wishing to deprive us of the fisheries and Mississippi? I could see no possible motive for it but to plant seeds of contention for a future war. If they pursued this policy, they would be as fatally blinded to their true interests, as ever the English were.
    Franklin said they would be every bit as blind; that the fisheries and Mississippi could not be given up; that nothing was clearer to him than that the fisheries were essential to the northern states, and the Mississippi to the southern, and indeed both to all. I told him that Mr. Gerard had certainly appeared to America, to negotiate to these ends, namely, to persuade congress to give up both. This was the reason of his being so unpopular in America; and this was the cause of their dislike to Samuel Adams, who had spoken very freely both to Gerard and his congress on these heads. That Marbois appeared now to be pursuing the same objects.Franklin said he had seen his letter. I said I was the more surprised at this, as Mr. Marbois, on our passage to America, had often said to me that he thought the fisheries our natural right and our essential interest, and that we ought to maintain it and be supported in it, yet that he appeared now to be manœuvering against it.
        
    
    I told him that I always considered their extraordinary attack upon me, not as arising from any offence or any thing personal, but as an attack upon the fisheries. There had been great debates in congress, upon issuing the first commission for peace, and in settling my instructions. That I was instructed not to make any treaty with Britain, without an express clause, acknowledging our right to the fisheries. This court knew that this would be, when communicated to the English, a strong motive with them to acknowledge our right, and to take away this motive they had directed their intrigues against me, to get my commission annulled, and had succeeded. They hoped also to gain some advantage in these points, by associating others with me in the commission for peace. But they had failed in this, for the Mississippi and fisheries were now much securer, than if I had been alone. That debates had run very high in congress: that Mr. Drayton and Governieur Morris, had openly espoused their plan and argued against the fishery. (Here in the margin of the journal is a note “a mistake,” as Mr. Jay tells me) That Mr. Laurens and others of the southern gentlemen, had been staunch for them; and contended that as nurseries of seamen and sources of trade, the southern states were as much interested as the northern. That debates had run so high that the eastern states had been obliged to give in their ultimatum in writing, and to say they would withdraw if any more was done; and that this point was so tender and important, that if not secured, it would be the cause of a breach of the union of the states. And their politicks might, for what I know, be so profound as to mean to lay a foundation for a rupture between the states, when, in a few years, they should think them grown too big. I could see no possible motive they had to wish to negotiate the Mississippi into the hands of Spain, but this; knowing the fine country in the neighbourhood, and the rapidity with which it would fill with inhabitants, they might force their way down the Mississippi and occasion another war. They had certainly sense enough to know too, that we could not and would not be restrained from the fishery; that our people would be constantly pushing for it, and thus plunge themselves into another war, in which we should stand in need of France.
        If the old ministry in England should come in again, they would probably join this court in attempting to deprive us. But all would not succeed. We must be firm and steady and should do very well. Yes, he said, he believed we should do very well, and carry the points.—I told him that I could not think that the king and counsel here had formed any digested plan against us, upon these points. I hoped it was only the speculation of individuals.
    
    I told him that if Fox should know that Shelburne refused to agree with us, merely because we would not compensate the tories, that he would attack the minister upon this ground and pelt him so with tories as to make him uncomfortable. I thought it would be very well to give Fox an hint. He said he would write him a letter upon it. He had sometimes corresponded with him, and Fox had been in conversation with him here before I arrived.
    
    I walked before dinner to Mr. Jay’s and told him I thought there was danger that the old ministry would come in or Shelburne unite with North. That the king did not love us, and the old ministry did not love us—but they loved the refugees, and thought probably their personal characters concerned to support them. Rayneval was gone to England and I wanted to have him watched, to see if he was ever in company with North, Germain, Stormont,Hillsborough, Sandwich, Bute or Mansfield. If the wing clipping system, and the support of the tories should be suggested by this court to any of them, it would fall in with their passions and opinions; for several of the old ministry had often dropped expressions in the debates in parliament, that it was the interest of England to prevent our growth to wealth and power. It was very possible that a part of the old ministry might come in, & Richmond, Keppel, Townsend & Cambden go out; and in this case, though they could not revoke the acknowledgment of our independence, they would certainly go upon the contracted plan of clipping our wings. In this case, it is true, England would be finally, the dupe; and it would be the most malicious policy possible against her. It is agreed, that if the whigs go out, and Richmond, Keppel, Townsend, Cambden, &c. join Fox and Burke in opposition, there will be great probability of a national commotion and confusion.
        Mr. Jay agreed with me in all I had said; and added, that six days would produce the kings speech. If that speech should inform parliament that he had issued a commission to treat with the United States, and the two houses should thank him for it, it would look as if a good plan was to prevail; but if not, we should then take measures to communicate it far and wide.
    
    I told him I thought in that case we should aid opposition as much as we could, by suggesting arguments to those who would transmit them, in favour of America, and in favour of those who had the most liberal sentiments towards America. To convince them, that the wing–clipping plan was ruinous to England; and the most generous and noble part they could act towards America, the only one, that could be beneficial to the nation; and to enable them to attack a contracted ministry, with every advantage that could be.
        I thought it was now a crisis, in which good will or ill–will towards America, would be carried very far in England. A time perhaps when the American ministers may have more weight in turning the tide of sentiment, or influencing the changes of Administration, than they ever had before, and perhaps than they would have again. That I thought it our duty, Upon this occasion to say every thing we could to the Englishmen here, in order that just sentiments might prevail in England, at this moment to countenance every man well disposed, and to disabuse and, undeceive every body;
        to drive out of countenance and into infamy, every narrow thought of cramping, stinting, impoverishing or enfeebling us. To shew, that it is their only interest to shew themselves our friends, to wear away, if possible the memory of past unkindnesses; to strike with us now, upon our own terms. Because, though we had neither power nor inclination to make peace without our allies; yet the very report that we had got over all our difficulties would naturally make all Europe expect peace, would tend to make Spain less exorbitant in her demands, would make Holland more ardent for peace; and dispose France to be more serious in her importunities with Spain and Holland, and even render France herself easier; though I did not imagine she would be extravagant in her pretensions; to shew them the ruinous tendency of the war, if continued another year or two. Where would England be, if the war continued two years longer? What the state of her finances? What her condition in the East and West–indies? In North America? In Ireland, Scotland, and even in England? What hopes have they of saving themselves from a civil war? If our terms are not now accepted, they will never again have such offers from America. They never will have so advantageous a line—never their debts—never so much for the Tories—and perhaps a rigorous demand of compensation for the devastations they have committed.
    
    Mr. Jay agreed with me in sentiments, and indeed they are the principles he has uniformly pursued through the whole negotiation before my arrival. I think they cannot be misunderstood or disapproved, in Congress.
    There never was a blunder in Politicks more egregious than will be committed by the present ministry, if they attempt to save the honour of the old ministry and of the Tories. Shelburne may be too weak to combat them: but the true policy would be, to throw all the odium of the war and all the blame of the dismemberment of the Empire upon the old ministers and the Tories. To run them down, tarnish them with votes, inveigh against them in Speeches, and pamphlets, even strip them of the Pensions, and make them both ridiculous, insignificant, and contemptible. In short make them as wretched as their crimes deserve. Never think of sending them to America. But Shelburne is not strong enough. The old party with the King at their head, is too powerful and popular yet.
        I really pity these people, as little as they deserve it; and surely no men ever deserved worse of society.
    
    If Fox was in, and had weight enough, and should take this decided part; which is consistent enough with the tenor of his speeches, which have been constant philippicks against the old ministry, and frequent sallies against the Refugees; and should adopt a noble line of conduct towards America, grant her all she asks, do her honour and promote her prosperity; he would disarm the hostile mind, and soften the resentful heart, recover much of the affection of America, much of her Commerce, and perhaps equal consideration and profit and power from her, as ever. She would have no Governors nor Armies there, and no taxes: but she would have profit, reputation and power.
    
    To day I received a letter from my excellent friend Mr. Laurens, 12 Nov.London, in answer to mine of the 6th, agreeing, as speedily as possible to join his colleagues. “Thank God, I had a son who dared to die for his country.”
    Thus ends the Journal of the 20th of November 1782.
    
John Adams.




